UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4874 Colorado Interstate Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 84-0173305 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer£Accelerated filer£Non-accelerated filerRSmaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoR COLORADO INTERSTATE GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 15 Item4T. Controls and Procedures 15 PART II— Other Information Item1. Legal Proceedings 16 Item1A. Risk Factors 16 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item3. Defaults Upon Senior Securities 16 Item4. Submission of Matters to a Vote of Security Holders 16 Item5. Other Information 16 Item6. Exhibits 16 Signatures 18 Below is a list of terms that are common to our industry and used throughout this document: /d per day Tonne metric ton BBtu billion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, “ours” or “CIG”, we are describing Colorado Interstate Gas Company and/or our subsidiaries. i Table of Contents PART I— FINANCIAL INFORMATION Item1.Financial Statements COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions) (Unaudited) Quarter Ended September30, Nine Months Ended September 30, 2009 2008 2009 2008 Operating revenues $ 91 $ 71 $ 273 $ 234 Operating expenses Operation and maintenance 30 33 90 95 Depreciation and amortization 10 8 29 24 Taxes, other than income taxes 4 4 14 13 44 45 133 132 Operating income 47 26 140 102 Other income, net — 2 4 6 Interest and debt expense (15 ) (8 ) (39 ) (28 ) Affiliated interest income, net 1 5 2 21 Net income $ 33 $ 25 $ 107 $ 101 See accompanying notes. 1 Table of Contents COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) (Unaudited) September 30, 2009 December31, 2008 ASSETS Current assets Cash and cash equivalents $ 2 $ — Accounts and notes receivable Customer — 8 Affiliates 137 119 Other — 1 Regulatory assets 2 18 Other 15 9 Total current assets 156 155 Property, plant and equipment, at cost 1,728 1,675 Less accumulated depreciation and amortization 399 413 Total property, plant and equipment, net 1,329 1,262 Other assets Notes receivable from affiliates 21 76 Other 47 50 68 126 Total assets $ 1,553 $ 1,543 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ 5 $ 11 Affiliates 19 10 Other 11 30 Regulatory liabilities 18 29 Accrued interest 11 7 Other 27 27 Total current liabilities 91 114 Long-term debt and other financing obligations, less current maturities 628 580 Other liabilities 53 66 Commitments and contingencies (Note 4) Partners’ capital 781 783 Total liabilities and partners’ capital $ 1,553 $ 1,543 See accompanying notes. 2 Table of Contents COLORADO INTERSTATE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Nine Months Ended September30, 2009 2008 Cash flows from operating activities Net income $ 107 $ 101 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 29 24 Other non-cash income items 8 (5 ) Asset and liability changes — (9 ) Net cash provided by operating activities 144 111 Cash flows from investing activities Additions to property, plant and equipment (77 ) (93 ) Net change in notes receivable from affiliates 44 165 Other 3 1 Net cash provided by (used in) investing activities (30 ) 73 Cash flows from financing activities Payments to retire long-term debt and other financing obligations (3 ) (103 ) Distributions to partners (109 ) (81 ) Net cash used in financing activities (112 ) (184 ) Net change in cash and cash equivalents 2 — Cash and cash equivalents Beginning of period — — End of period $ 2 $ — See accompanying notes. 3 Table of Contents COLORADO INTERSTATE GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We prepared this Quarterly Report on Form10-Q under the rules and regulations of the UnitedStatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2008 Annual Report on Form10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as of September 30, 2009, and for the quarters and nine months ended September 30,2009 and 2008, are unaudited. We derived the condensed consolidated balance sheet as of December31,2008, from the audited balance sheet filed in our 2008 Annual Report on Form 10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. We have evaluated subsequent events through the time of filing on November 6, 2009, the date of issuance of our financial statements.
